UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-1532


In re:   LONNIE BERNARD DAVIS,

                       Petitioner.



                 On Petition for Writ of Mandamus.


Submitted:   July 24, 2014                      Decided: July 28, 2014


Before FLOYD and    THACKER,     Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Lonnie Bernard Davis, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Lonnie Bernard Davis petitions for a writ of mandamus

directing the Richmond County courts in North Carolina to act.

We conclude that Davis is not entitled to the requested relief.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary       circumstances.            Kerr    v.    United    States

Dist.    Court,     426     U.S.      394,   402    (1976);       United     States     v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003).                         Such relief is

available only when the petitioner has a clear right to the

relief sought.          In re First Fed. Sav. & Loan Ass’n, 860 F.2d

135, 138 (4th Cir. 1988).

             This      court    has    no    jurisdiction         to    grant   mandamus

relief    against      state    officials,       Gurley     v.    Superior      Court   of

Mecklenburg Cnty., 411 F.2d 586, 587 (4th Cir. 1969), or to

review   final      state     court    orders,     Dist.    of    Columbia      Court   of

Appeals v. Feldman, 460 U.S. 462, 482 (1983).

             The relief sought by Davis is not available by way of

mandamus.      Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                              We

dispense     with      oral    argument       because      the     facts     and   legal

contentions      are    adequately      presented     in    the        materials   before

this court and argument would not aid the decisional process.



                                                                        PETITION DENIED

                                             2